DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 06/02/2021 has been entered. Claim(s) 1-10 remain pending and have been examined below. The amendment to the claims has overcome the rejections under 35 U.S.C. 112(b) and the rejections are hereby withdrawn. The amendment to claim has overcome the objection to the specification.
Response to Arguments
	Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. The Applicant has argued on page 8 that Suzuki does not teach the limitation “wherein the tension arm is pressed, the releasable cover is opened automatically”. However per MPEP 2144.04(III), it is held to be obvious that broadly automating a manual process is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention. Where in the instant case, the automation of opening the releasable cover door fails to distinguish the instant application over the prior art (Suzuki). The Office notes that should structure be positively recited that automatically opens the releasable door, such as that of claim 4, the Office may look upon the amendment favorably.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a contact portion in claim 1, where in the instant case the contact portion is interpreted per the Applicant’s disclosure to be a contact surface as indicated in paragraph [0026] item 119. A 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent No.9,511,468) alone, hereinafter referred to as Suzuki.
	Regarding claim 1 (Currently Amended), Suzuki discloses a belt sander having a releasable cover structure, comprising: 
 (fig 6, item 140), a tension arm (fig 6, item 130), a driven wheel (fig 6, item 145), and a sanding belt (fig 6, item 148), wherein the tension arm is disposed between the driven wheel and the drive module (fig 6, item 130 is between items 140 and 145), and the sanding belt surrounds the driven wheel, the drive module, and the tension arm (fig 6, showing item 148 surrounds items 140, 130, and 145); 
	a body receiving the drive module (fig 6, item 110 receives item 140), the body including a base (fig 1, item 112), an extendable support rod (fig 6, item 113), and a cover fastening assembly (see annotated fig 3, item A), wherein the extendable support rod is extended from the body and connected to the tension arm (fig 6, item 113 extends from item 110), and the cover fastening assembly is disposed within and partially extending from the base (see annotated fig 3, item A is within item 110 and partially protrudes from item 110), and the tension arm includes a contact portion configured to contact the cover fastening assembly (fig 2, item 130 includes item 164 which has a plate surface item 169), and the cover fastening assembly include a release arm (fig 2, item 174) and a resilient element (fig 2, item 170), the release arm is engageable with the contact portion of the tension arm (fig 2, item 174 is pushed by item 169) and the resilient element biases the release arm in an original position (fig 2, item 170 biases item 174); and 
	a releasable cover (fig 2, item 180), one end of the cover being pivotally connected at one side of the body (see annotated fig 3, one end of item B and is pivotally connected at one side of the body by item 126), the other end of the cover including a fastening portion engaged with the release arm (see annotated fig 3, item C being the other end and is fastened to the release arm, item 174 through items 196 and 170).

	Per MPEP 2144.04(III), it is held to be obvious to one of ordinary skill in the art to automate a manual process. Where in the instant case it is held that broadly automating the opening of the releasable cover to replace manually opening the releasable cover is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to automatically open the releasable cover when the tension arm is pressed. The predictable result being that one of ordinary skill in the art would seek to automatically open the releasable cover through routine experimentation and would have resulted in the automating the opening of the cover of Suzuki.
	Regarding the contact portion, the plate surface item 169 of item 130 of Suzuki, the plate surface is recognized as being functionally equivalent to the disclosed constant per the Applicant’s disclosure in paragraph [0039] where the contact portion item 119 is replaced by the contact plate item 116 as the plate surface 169 does the claimed function in substantially the same way with substantially the same result and is recognized in the art as being functionally equivalent.
	Regarding the resilient element, the resilient element of Suzuki, item 170, is recognized in the art as being functionally equivalent to a spring.

    PNG
    media_image1.png
    409
    621
    media_image1.png
    Greyscale

	Regarding claim 2 (Currently Amended), Suzuki as modified further discloses the belt sander having the releasable cover structure according to claim 1, wherein a top end of the release arm includes a push portion and a hook at one side of the push portion (fig 3, item 174 has a push portion item 172 and is in the shape of a hook by item 178).
	Regarding claim 3 (Currently Amended), Suzuki as modified further discloses the belt sander having the releasable cover structure according to claim 2, wherein the contact portion of the tension arm pushes the push portion a distance to disengage the hook from the fastening portion (col 2, lines 39-50).
	Regarding claim 5 (Currently Amended), Suzuki as modified further discloses the belt sander having the releasable cover structure according to claim 1, wherein the cover fastening assembly includes a pivot shaft pivotally connecting the release arm (fig 3, item 126), and the base includes a recess accommodating the release arm and the resilient element (fig 3, item 122).
	Regarding claim 6 (Currently Amended), Suzuki as modified further discloses the belt sander having the releasable cover structure according to claim 5, wherein the base further (see annotated fig 3, items D and E both communicating with item 122), a hook (fig 3, item 174) and a push portion which protrudes out one of the opening are disposed at two ends of the release arm respectively (fig 3, push portion item 164), and the fastening portion is inserted into the other one of the openings to be engaged with the hook (fig 3, the fastening portion item C is protruding from item E and engages item 174).

    PNG
    media_image2.png
    351
    530
    media_image2.png
    Greyscale

	Regarding claim 7 (Currently Amended), Suzuki as modified further discloses the belt sander having the releasable cover structure according to claim 6, wherein the pivot shaft is disposed between the hook and the push portion (fig 3, item 126 is between item 164 and item 174), the contact portion of the tension arm pushes the push portion to rotate the release arm about the pivot shaft (fig 3, item 169 is pushed by item 164, therefore there must be an equal and opposite push from item 169 to item 164).
	The recitation “thereby the hook is released from the fastening portion" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as 
	Regarding claim 8 (Currently Amended), Suzuki as modified further discloses the belt sander having the releasable cover structure according to claim 1, wherein the cover fastening assembly includes a pivot shaft pivotally connected to the release arm (fig 2, item 126) and a push pin which is used to push the release arm (fig 3, item 164), the release arm is rotatable about the pivot shaft (figs 2-4, showing item 174 is pivoted around item 126), and the base includes a recess accommodating the release arm and the resilient element (fig 3, item 122) and includes a pin hole (fig 1, hole for item 164).
	The recitation “for accommodating the push pin" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Suzuki, figure 1, the hole for item 164 is capable of holding item 164).
	Regarding claim 9 (Currently Amended), Suzuki as modified further discloses the belt sander having the releasable cover structure according to claim 8, wherein the fastening portion is a fastening hole (fig 3, item 170 has a hole to fasten item 180), the cover includes a resilient plate at one side of the fastening hole (fig 3, item 170 is a resilient element and has the hole at one side of it), and a hook engaged with the fastening hole (fig 3, item 174 is engaged with a fastening hole by being part of it) and a push portion pushed by the push pin are disposed at two ends of the release arm, respectively (fig 1, item 172 is a push portion pushed by item 164).
Regarding claim 10 (Currently Amended), Suzuki as modified further discloses the belt sander having the releasable cover structure according to claim 9, wherein the release arm is formed in a straight line (fig 2, formed along axis 168), and one end of the tension arm is moved to push the push pin (figs 2-4, end of the tension arm, item 130 engages item 164).
	The recitation “so that the push pin pushes the push portion, the hook is released from the fastening hole and rotated to contact the resilient plate" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Suzuki, figures 2-4, item 164 pushes item 172 and is capable of meeting the recitation.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4 (Currently Amended), claim 4 is indicated as allowable subject matter for the same reasons indicated in the office action dated 09/01/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723